TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00723-CV


In re Primarily Primates, Inc., Stephen Rene Tello, Robert O. McNaughton, Timothy K.
Morgan, Kenneth E. O'Berg, Lou Griffin O'Neill, and Ruby Christine Stevens





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relators have filed an unopposed motion to dismiss this petition for writ of
mandamus stating that they have settled all of their claims in the lawsuit in the trial court.  We grant
the motion and dismiss this petition for writ of mandamus.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Filed:   May 11, 2007